DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 10-12, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karpiloff (US-20130178759-A1), under a first interpretation.
Regarding claim 1, Karpiloff teaches
A package for a needle assembly (A low cost fluid collection set having an integrated package including a needle cannula having a first end and a second end, a hub configured for supporting the needle cannula, and a package at least partially enclosing the needle cannula and the hub is disclosed (Karpiloff, Abstract, Fig 3A-3F)) comprising:
a tray defining a compartment in a first configuration for receiving the needle assembly (the first portion 40 of the package 11 shown in FIGS. 1, 2, and 3A-3F…[is configured to] provide packaging support to various components, such as the needle cannula 18 (Karpiloff, Paragraph [0039]), wherein the first portion 40 is considered to read on the claimed tray), wherein the tray is configured to be reconfigured in a second configuration to form a holder configured to hold the needle assembly during fluid collection (The second openable region 38 can be provided in a back wall 62 of the second portion 42, as shown in FIGS. 3B-3C, wherein this openable region 38 is defined by the frangible portion and is configured to have a shape that allows for entrance of the collection container 12, therethrough (Karpiloff, Paragraph [0040]), wherein opening the openable region 38 to allow for entrance of the collection container 12 is considered to read on being configurable to be reconfigured in a second configuration).

Regarding claim 2, Karpiloff teaches
	The package of claim 1, wherein the tray comprises a first portion and a second portion (See Annotated Figure 1 for what is considered to read on the first portion and the second portion), and wherein, in the first configuration, the first portion is connected to the second portion at a perforated connection (The first and second openable regions 37, 38 can be defined by a frangible portion, such as a perforated portion, to facilitate opening thereof. The second openable region 38 can be provided in a back wall 62 of the second portion 42 (Karpiloff, Paragraph [0040], Figures 3C-3D), wherein the perforated portion defining the openable region 38 is considered to read on the perforated connection).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Annotated Figure 1. Figures 3C and 3D of Karpiloff show a first portion and a second portion, wherein the first portion and the second portion are connected via a perforated portion 38

Regarding claim 4, Karpiloff teaches
The package of claim 1, wherein the first portion includes a first sidewall extending from a first peripheral flange and between a first end and a second end of the first portion (See Annotated Figure 2), and wherein the second portion includes a second sidewall extending from a second peripheral flange and between a first end and a second end of the second portion (See Annotated Figure 2).


    PNG
    media_image2.png
    591
    845
    media_image2.png
    Greyscale

Annotated Figure 2. As seen in Figure 3E of Karpilloff, Karpilloff teaches each of a first sidewall extending from a first peripheral flange and between a first end and a second end of the first portion, and a second sidewall extending from a second peripheral flange and between a first end and a second end of the second portion; wherein a tear at the perforated portion would allow for a first end of the first portion and a first end of the second portion to define a proximal opening in the holder for receiving a fluid collection container

Regarding claim 5, Karpiloff teaches
	The package of claim 4, wherein, in the first configuration, the first end of the first portion is at least partially removably connected to the first end of the second portion (Wherein based on the perforated portion 38 of Figure 3D, the first end of the first portion would be at least partially removably connected to the first end of the second portion (Karpiloff, Figure 3D)).

Regarding claim 6, Karpiloff teaches
The package of claim 2, wherein a first peripheral flange of the first portion is configured to be connected to a second peripheral flange of the second portion (See Annotated Figure 2).

Regarding claim 8, Karpiloff teaches
	The package of claim 4, wherein, in the second configuration, the second end of the first portion and the second end of the second portion define a proximal opening in the holder for receiving a fluid collection container (See Annotated Figure 2).

Regarding claim 10, Karpiloff teaches
	The package of claim 1, further comprising a removable cover configured to cover the compartment in the first configuration (the package includes a back cover and at least a portion of the back cover is removable (Karpiloff, Paragraph [0015])).

Regarding claim 11, Karpiloff teaches
	A fluid collection set (Karpiloff, Abstract, Fig 3A-3F) comprising: 
a needle assembly (Karpiloff, Paragraph [0039]); and
a package defining a compartment that receives the needle assembly in a first configuration (Karpiloff, Paragraph [0039]), wherein the package is configured to be reconfigured in a second configuration to form a holder that holds the needle assembly during fluid collection (Karpiloff, Paragraph [0040]).

Regarding claim 12, Karpiloff teaches
	The fluid collection set of claim 11, wherein the package comprises a first portion and a second portion (See Annotated Figure 1 for what is considered to read on the first portion and the second portion), and wherein, in the first configuration, the first portion is connected to the second portion at a perforated connection (The first and second openable regions 37, 38 can be defined by a frangible portion, such as a perforated portion, to facilitate opening thereof. The second openable region 38 can be provided in a back wall 62 of the second portion 42 (Karpiloff, Paragraph [0040], Figures 3C, 3D); wherein the perforated portion defining the openable region 38 is considered to read on the perforated connection).

Regarding claim 14, Karpiloff teaches
	The fluid collection set of claim 13, wherein the first portion includes a first sidewall extending from a first peripheral flange and between a first end and a second end of the first portion (See Annotated Figure 2), and wherein the second portion includes a second sidewall extending from a second peripheral flange and between a first end and a second end of the second portion (See Annotated Figure 2).

Regarding claim 15, Karpiloff teaches
	The fluid collection set of claim 14, wherein, in the first configuration, the first end of the first portion is at least partially removably connected to the first end of the second portion.

Regarding claim 17, Karpiloff teaches
	The fluid collection set of claim 14, wherein, in the second configuration, the second end of the first portion and the second end of the second portion define a proximal opening in the holder for receiving a fluid collection container (Wherein based on the perforated portion 38 of Figure 3D, the first end of the first portion would be at least partially removably connected to the first end of the second portion).

Regarding claim 20, Karpiloff teaches
The fluid collection set of claim 11, further comprising a removable cover that covers the compartment in the first configuration with the needle assembly within the compartment (the package includes a back cover and at least a portion of the back cover is removable (Karpiloff, Paragraph [0015])).

Claim(s) 1-2, 4, 7, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karpiloff (US-20130178759-A1), under a second interpretation
In the second interpretation of claim 1, Karpiloff teaches 
	A package for a needle assembly (Karpiloff, Abstract, Fig 3A-3F) comprising:
a tray defining a compartment in a first configuration for receiving the needle assembly (the first portion 40 of the package 11 shown in FIGS. 1, 2, and 3A-3F…[is configured to] provide packaging support to various components, such as the needle cannula 18 (Karpiloff, Paragraph [0039]), wherein the first portion 40 is considered to read on the claimed tray), wherein the tray is configured to be reconfigured in a second configuration to form a holder configured to hold the needle assembly during fluid collection (As shown in FIG. 3D, the first openable region 37 can be bent to allow access to the first end 20 of the needle cannula 18. A bend line (not shown) can be molded or embossed into the top surface 50 of the package 11 to facilitate bending to expose this first end 20 (Karpiloff, Paragraph [0040]), wherein opening the first openable region 37 to allow for access to the first end 20 of the needle cannula 18 is considered to read on being configurable to be reconfigured in a second configuration).

Regarding claim 2, Karpiloff teaches (under the second interpretation of claim 1)
The package of claim 1, wherein the tray comprises a first portion and a second portion (See Annotated Figure 3 for what is considered to read on the first portion and the second portion), and wherein, in the first configuration, the first portion is connected to the second portion at a perforated connection (The first and second openable regions 37, 38 can be defined by a frangible portion, such as a perforated portion, to facilitate opening thereof. The second openable region 38 can be provided in a back wall 62 of the second portion 42 (Karpiloff, Paragraph [0040], Figure 3C-3D)).


    PNG
    media_image3.png
    560
    912
    media_image3.png
    Greyscale

Annotated Figure 3. Figure 3E of Karpiloff shows a first portion and a second portion, wherein the first portion and the second portion are connected via a perforated portion

Regarding claim 3, Karpiloff teaches (under the second interpretation of claim 1)
The package of claim 2, wherein, in the second configuration, the first portion remains connected to the second portion at an elastic connection after the perforated connection is broken (the first openable region 37 can be bent to allow access to the first end 20 of the needle cannula 18. A bend line (not shown) can be molded or embossed into the top surface 50 of the package 11 to facilitate bending to expose this first end 20 (Karpiloff, Paragraph [0040]); wherein the bending of the openable region 37 at the perforation, wherein the openable region 37 is held on by the bent portion is considered to read on being connected at an elastic connection).

Regarding claim 4, Karpiloff teaches  (under the second interpretation of claim 1)
The package of claim 1, wherein the first portion includes a first sidewall extending from a first peripheral flange and between a first end and a second end of the first portion (See Annotated Figure 3), and wherein the second portion includes a second sidewall extending from a second peripheral flange and between a first end and a second end of the second portion (See Annotated Figure 3).

Regarding claim 7, Karpiloff teaches (under the second interpretation of claim 1)
The package of claim 4, wherein, in the second configuration, the first end of the first portion and the first end of the second portion define a distal opening in the holder (See Annotated Figure 3), wherein the holder is configured to hold the needle assembly in the distal opening between the first end of the first portion and the first end of the second portion (See Annotated Figure 3).

In a different interpretation of claim 11 (hereinafter referred to as the second interpretation of claim 11), Karpiloff teaches
A fluid collection set (Karpiloff, Abstract, Fig 3A-3F) comprising: 
a needle assembly (Karpiloff, Paragraph [0039]); and 
a package defining a compartment that receives the needle assembly in a first configuration (the first portion 40 of the package 11 shown in FIGS. 1, 2, and 3A-3F…[is configured to] provide packaging support to various components, such as the needle cannula 18 (Karpiloff, Paragraph [0039]), wherein the first portion 40 is considered to read on the claimed tray), wherein the package is configured to be reconfigured in a second configuration to form a holder that holds the needle assembly during fluid collection (As shown in FIG. 3D, the first openable region 37 can be bent to allow access to the first end 20 of the needle cannula 18. A bend line (not shown) can be molded or embossed into the top surface 50 of the package 11 to facilitate bending to expose this first end 20 (Karpiloff, Paragraph [0040]), wherein opening the first openable region 37 to allow for access to the first end 20 of the needle cannula 18 is considered to read on being configurable to be reconfigured in a second configuration).

Regarding claim 12, Karpiloff teaches (under the second interpretation of claim 11)
The fluid collection set of claim 11, wherein the package comprises a first portion and a second portion (See Annotated Figure 3 for what is considered to read on the first portion and the second portion), and wherein, in the first configuration, the first portion is connected to the second portion at a perforated connection (The first and second openable regions 37, 38 can be defined by a frangible portion, such as a perforated portion, to facilitate opening thereof. The second openable region 38 can be provided in a back wall 62 of the second portion 42 (Karpiloff, Paragraph [0040], Figure 3C-3D)).

Regarding claim 13, Karpiloff teaches (under the second interpretation of claim 11)
The fluid collection set of claim 12, wherein, in the second configuration, the first portion remains connected to the second portion at an elastic connection after the perforated connection is broken (the first openable region 37 can be bent to allow access to the first end 20 of the needle cannula 18. A bend line (not shown) can be molded or embossed into the top surface 50 of the package 11 to facilitate bending to expose this first end 20 (Karpiloff, Paragraph [0040]); wherein the bending of the openable region 37 at the perforation, wherein the openable region 37 is held on by the bent portion is considered to read on being connected at an elastic connection).

Regarding claim 14, Karpiloff teaches (under the second interpretation of claim 11)
The fluid collection set of claim 13, wherein the first portion includes a first sidewall extending from a first peripheral flange and between a first end and a second end of the first portion (See Annotated Figure 3), and wherein the second portion includes a second sidewall extending from a second peripheral flange and between a first end and a second end of the second portion (See Annotated Figure 3).

Regarding claim 16, Karpiloff teaches (under the second interpretation of claim 11)
The fluid collection set of claim 14, wherein, in the second configuration, the first end of the first portion and the first end of the second portion define a distal opening in the holder (See Annotated Figure 3), wherein the holder holds the needle assembly in the distal opening between the first end of the first portion and the first end of the second portion (See Annotated Figure 3).

Claim(s) 1, 9, 11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karpiloff (US-20130178759-A1), under a third interpretation
In the third interpretation of claim 1, Karpiloff teaches
A package for a needle assembly (Karpiloff, Abstract, Fig 3A-3F) comprising:
a tray defining a compartment in a first configuration for receiving the needle assembly (the first portion 40 of the package 11 shown in FIGS. 1, 2, and 3A-3F…[is configured to] provide packaging support to various components, such as the needle cannula 18 (Karpiloff, Paragraph [0039]), wherein the first portion 40 is considered to read on the claimed tray), wherein the tray is configured to be reconfigured in a second configuration to form a holder configured to hold the needle assembly during fluid collection (As shown in FIG. 3D, the first openable region 37 can be bent to allow access to the first end 20 of the needle cannula 18. A bend line (not shown) can be molded or embossed into the top surface 50 of the package 11 to facilitate bending to expose this first end 20 (Karpiloff, Paragraph [0040]), wherein opening the first openable region 37 to allow for access to the first end 20 of the needle cannula 18 is considered to read on being configurable to be reconfigured in a second configuration).

Regarding claim 9, Karpiloff teaches (under the third interpretation of claim 1)
The package of claim 1, wherein the tray comprises a first portion and a second portion, and wherein the first portion is connected to the second portion (See Annotated Figure 4), and wherein the first portion is configured to fold over onto the second portion to form the holder configured to hold the needle assembly during fluid collection (See Annotated Figure 4; the first openable region 37 can be bent to allow access to the first end 20 of the needle cannula 18. A bend line (not shown) can be molded or embossed into the top surface 50 of the package 11 to facilitate bending to expose this first end 20 (Karpiloff, Paragraph [0040])).

    PNG
    media_image4.png
    373
    571
    media_image4.png
    Greyscale

Annotated Figure 4. Figure 3E of Karpiloff shows a first portion and a second portion, wherein the first portion is configured to hold over onto the second portion to form the holder configured to hold the needle assembly during fluid collection.

In a different interpretation of claim 11 (hereinafter referred to as the third interpretation of claim 11), Karpiloff teaches
A fluid collection set (Karpiloff, Abstract, Fig 3A-3F) comprising: 
a needle assembly (Karpiloff, Paragraph [0039]); and 
a package defining a compartment that receives the needle assembly in a first configuration (the first portion 40 of the package 11 shown in FIGS. 1, 2, and 3A-3F…[is configured to] provide packaging support to various components, such as the needle cannula 18 (Karpiloff, Paragraph [0039]), wherein the first portion 40 is considered to read on the claimed tray), wherein the package is configured to be reconfigured in a second configuration to form a holder that holds the needle assembly during fluid collection (As shown in FIG. 3D, the first openable region 37 can be bent to allow access to the first end 20 of the needle cannula 18. A bend line (not shown) can be molded or embossed into the top surface 50 of the package 11 to facilitate bending to expose this first end 20 (Karpiloff, Paragraph [0040]), wherein opening the first openable region 37 to allow for access to the first end 20 of the needle cannula 18 is considered to read on being configurable to be reconfigured in a second configuration).

Regarding claim 19, Karpiloff (under the third interpretation of claim 11)
The fluid collection set of claim 12, wherein the package comprises a first portion and a second portion, and wherein the first portion is connected to the second portion (See Annotated Figure 4), and wherein the first portion folds over onto the second portion to form the holder that holds the needle assembly during fluid collection (See Annotated Figure 4; Karpiloff, Paragraph [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791